Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 1/4/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Election/Restrictions
	Applicant’s election of the 16S rDNA of SEQ ID. No. 1 on 8/27/2020 is again acknowledged.
The amendment to the claims filed 1/4/2021 overcomes the rejections of record. 
	Therefore the specie election has been withdrawn and examination has been extended to the remaining species of 16S rDNA, SEQ ID Nos. 2-8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6-12 of U.S. Patent No. 9944956. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘956 is drawn the following:
A method for converting lignocellulosic biomass to a biofuel and/or another carbon-based product, comprising the step of contacting the lignocellulosic biomass with a microbial co-culture for a period of time at an initial temperature and an initial pH, thereby producing an amount of a biofuel and/or other carbon-based chemicals, wherein the microbial co-culture comprises a first microorganism belonging to the genus Caldicellulosiruptor and a second microorganism belonging to the genus Thermoanaerobacter, further wherein: a) the first microorganism is selected from the group consisting of DIB004C deposited as DSM 25177, DIB101C deposited as DSM 25178, DIB041C deposited as DSM 25771, DIB087C deposited as DSM25772, DIB103C deposited as DSM 25773, DIB104C deposited as DSM 25774 and DIB107C deposited as DSM 25775, and b) the second microorganism is selected from the group consisting of DIB004G deposited as DSM 25179, DIB101G deposited as DSM 25180, DIB101X deposited as DSM 25181, DIB097X deposited as DSM 25308, DIB087G deposited as DSM 25777, DIB103X deposited as DSM 25776, DIB 104X deposited as DSM 25778 and DIB 107X deposited as DSM 25779.
As the Thermoanaerobacter strains are the same as claimed (instant claim 14), they inherently contain the claimed 16S rDNA for the respective strains (instant claims 14-16). Claim 2 of ‘956 teaches that the temperature is optionally between 72 and 80 degrees c which is a specie that anticipates the claimed range of above 70 degrees C. Claim 6 of ‘956 teaches that the product is lactic acid or a slat or ester thereof. Claim 7 of ‘956 teaches the sources of the lignocellulosic biomass as various grasses (instant claim 3), straws as in instant claim 4 and agricultural waste and corn sources as in instant claim 5. Claim 7 also names hardwood and softwood as the lignocellulosic biomass (instant claim 6). Claims 8, 11 and 12 of ‘956 corresponds to instant claims 7-9 and 12. Claims 9 and 10 of ‘956 correspond to instant claims 10 and 11. The pre-treatment of claim 10 with cellulase and/or hemicellulase-degrading enzymes corresponds to instant claim 13 and will result in a lignocellulosic hydrolysate (instant claims 1 and 2).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653